DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/8/2021 have been fully considered.
Applicant argues that Levine fails to disclose a catheter with a suction lumen for suctioning as set forth in the amendment to claim 1.  The Examiner does not find this argument convincing.  The language “a suction catheter for suctioning a thrombus and the like in a blood vessel” and “a suction lumen” are interpreted to be intended use and functional limitations, the scope of which is interpreted to be a catheter capable of suctioning a thrombus and a lumen capable of receiving suction.  The device of Levine (6,726,700) [hereinafter Levine I] is capable of receiving suction through the lumen 56 which is described as being a delivery lumen for delivery of material to a treatment site within a blood vessel (col. 3, lines 46-48).  Since this is a lumen through the length of the catheter adapted for attachment to a fluid source, it is also capable of attachment to a source of suction and therefore capable of being used as a suction catheter having a suction lumen for suctioning a thrombus.
Applicant further argues that Levine I fails to disclose that the fixing part is formed on an inner surface of the suction lumen without protruding on an outer surface thereof.  This argument is convincing.  However, upon further consideration in light of the amendments to the claims, a new rejection in made in view of Benscoter et al (US 8,702,647) which teaches a steerable catheter wherein the fixing part is formed on an inner surface of the catheter lumen.
Applicant’s arguments with regard to claims 7, 9, 16 are based on their dependency from claim 1, and therefore those arguments are addressed above.
Applicant’s arguments over DeLaRama have been fully considered.  Applicant argues that DeLaRama fails to disclose a suction lumen.  As discussed above with regard to Levine I, these limitations are functional.  The central lumen of DeLaRama is capable of being connected to a suction source via the port at the proximal end and therefore is capable of being used as a suction catheter having a suction lumen.
Applicant further argues that DeLaRama fails to disclose the fixing part that is formed on an inner surface of the suction lumen.  This argument is not convincing because DeLaRama discloses that the wires are held in place by material extending inwardly from the inner lumen of the catheter as can be seen in fig. 5, for example.  See rejection below for full explanation.
Applicant’s arguments with regard to claims 6, 11, 12, 14 are based on the arguments drawn to claim 1, and therefore are addressed above.
Applicant’s arguments with regard to claims 4, 5, and 8 are based on the arguments over Levine I with regard to claim 1, and therefore are addressed above.
With regard to new claim 17, the examiner agrees that the prior art previously cited does not disclose all the features of this claim. However, a new rejection is made in view of Florio et al (US 7,056,314).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 6, 11, 12, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeLaRama et al (US 5,381,782).
Regarding claim 1, DeLaRama discloses a catheter comprising an elongate shaft member including a control lumen 64 extending in a lengthwise direction (col. 9, lines 28-30; fig. 7) and a suction lumen.  The limitations “a suction catheter for suctioning a thrombus and the like in a blood vessel” and “a suction lumen” are interpreted to be intended use limitations.  The scope of the claim is not limited to the specific recited function (suctioning), but rather to a structure capable of performing the function.  In this case, the central lumen of DeLaRama is capable of conveying suction from a negative pressure source, and therefore meets the claim limitations. DeLaRama further discloses a control wire 58 inserted through the control lumen (col. 9, lines 28-30; fig. 7), and a fixing part to which a distal end of the control wire is fixed (see fig. 7 annotated below), the fixing part being provided to a shaft distal member (see fig. 7 annotated below), wherein a window part is provided to a peripheral wall of the control lumen (see fig. 7 annotated below), and an exposed part is provided to a distal end portion of the control wire over a predetermined length, the exposed part being exposed through the window part to the suction lumen as a separate internal space in the shaft member (see fig. 7 annotated below), the suction lumen extending with a cross section larger than a cross section of the control lumen (fig. 7), and the fixing part is formed on an inner surface of the suction lumen without protruding on an outer surface thereof (see fig. 7 annotated below – fixing part formed by inner projecting portion of the catheter wall which sandwiched the distal end of the wire, this portion of the wall extends inwardly from the length of the suction lumen and therefore is formed on an inner surface of the lumen and does not protrude on an outer surface as the outer surface).

    PNG
    media_image1.png
    381
    869
    media_image1.png
    Greyscale

Regarding claim 6, DeLaRama discloses a controller 24 provided on the proximal end side of the control wire, the controller being configured to exert an operating force in the lengthwise direction from outside the catheter (col. 7, lines 13-16; figs. 1, 1a).
Regarding claim 11, DeLaRama discloses that the device includes a plurality of control wires, a corresponding number of fixing parts, wherein the positions of the fixing parts are different from each other in the circumferential direction (fig. 7: fixing parts on opposite sides of the circumference).
Regarding claim 12, DeLaRama discloses a plurality of control lumens provided correspondingly to the plurality of control wires (fig. 7).
Regarding claim 14, DeLaRama discloses a plurality of control lumens 64 provided at different positions in a circumferential direction (fig. 7).

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Florio et al (US 7,056,314).
Regarding claim 17, Florio discloses a catheter (the “obturator” 
Regarding claim 17, Florio discloses a catheter (the “obturator” 42 of Florio is interpreted to be a catheter because it is an elongated flexible tube designed for insertion into a body lumen)  comprising an elongated shaft member 42 including a control lumen 58 extending in a lengthwise direction, a control wire 70 inserted through the control lumen, and a fixing part to which the distal end of the control wire is fixed, the fixing part being provided to the shaft member (fig. 6 – fixing part formed by the portion of the lumen 58 which receives the expanded distal end 74a of the wire thereby fixing the distal end of the wire with respect to the catheter), wherein the distal end of the control lumen is closed (by the catheter tip 48) and the fixing part is disposed inside the control lumen (fig. 6) (col. 5, lines 45-52).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 6,726,700) in view of Benscoter et al (US 8,702,647).
Regarding claim 1, Levine discloses a catheter comprising an elongate shaft member 140 including a control lumen 141 extending in a lengthwise direction (col. 7, lines 47-49; fig. 6A), a control wire 143 inserted through the control lumen (col. 7, lines 47-49; fig. 6A) and a suction lumen.  The limitations “a suction catheter for suctioning a thrombus and the like in a blood vessel” and “a suction lumen” are intended use limitation. The scope of the claim is not limited to the specific recited function (suctioning), but rather to a structure capable of performing the function.  In this case, the central lumen of Levine is capable of conveying suction to a thrombus in a vessel because it is disclosed as being a delivery lumen and therefore can similarly receive suction.  Levine further a fixing part 142 to which the distal end of the control wire is fixed, the fixing part being provided to the shaft member (col. 7, lines 47-49; fig. 6A), wherein a window part is provided to a peripheral wall of the control lumen (see fig. 6A annotated below), and an exposed part is provided to a distal end portion of the control wire over a predetermined length, the exposed part being exposed through the window part to the suction lumen as a separate internal space in the shaft member (see fig. 6A annotated below), the cross section of the suction lumen is greater than the cross section of the control lumen (fig. 6A).

    PNG
    media_image2.png
    326
    615
    media_image2.png
    Greyscale

Claim 1 further calls for the fixing part to be formed on an inner surface of the suction lumen without protruding on an outer surface thereof.  Levine discloses a fixing portion 142 that does not meet these limitations.  Benscoter teaches a catheter having a control wire and a fixing part 38, wherein the fixing part is formed on an inner surface of the catheter lumen without protruding on an outer surface thereof (col. 3, lines 57-60; fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fixing part of Levine to be located on the inner surface of the catheter lumen as taught by Benscoter to allow the wires to be securely attached to the catheter and to deflect the catheter without deforming the lumen of the catheter and to provide a low profile outer surface of the catheter.
Regarding claim 7, Levine discloses that the shaft member is reinforced by a braided wire embedded as an intermediate layer thereof (col. 6, lines 28-30; fig. 3D).
Regarding claim 9, Levine discloses that the window part is provided further on a proximal end side than the fixing part in the lengthwise direction of the shaft member (fig. 6A, annotated above, proximal end to the left, distal end to the right).
Regarding claim 16, Levine discloses that the catheter is configured to be inserted into a blood vessel (col. 3, lines 40-42) and is therefore capable of being inserted into a lower-limb blood vessel.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Benscote as applied to claim 1 above, and further in view of Levine et al (US 6,074,407) [hereinafter Levine II].
Claim 4 calls for the window part to be provided at a position away from the fixing part of the shaft member by 10 to 50 mm.  Levine shows that the distance from the window to the fixing part spans roughly the length of the balloon (fig. 6A), but fails to disclose the length.  Levine II teaches a device similar to that of Levine and designed for a similar use, and wherein the balloon has a length of 5 to 30 mm (.5 to 3 cm: col. 5, lines 20-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the balloon of Levine to have a length similar to that taught by Levine II, thereby resulting in the window part and the fixing part being spaced as claimed, because Levine II discloses a similar device for a similar use and therefore the device would be of similar dimensions.
Claim 5 calls for the fixing part to be provided at a position away from the distal end of the shaft member by 10 to 40 mm.  Levine shows that the fixing part is spaced from the distal end of the shaft, but fails to disclose the length.  Levine II teaches a device similar to that of Levine and designed for a similar use, and wherein the distal tip has a length greater than 10 mm (1 cm: col. 3, lines 27-29).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tip of the shaft of Levine to have a length similar to that taught by Levine II, thereby resulting in distance between the fixing part and the distal end having a length as claimed, because Levine II discloses a similar device for a similar use and therefore the device would be of similar dimensions.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine in view of Benscote as applied to claim 1 above, and further in view of Levine et al (US 7,591,813) [hereinafter Levine III].
Claim 8 differs from Levine in calling for the radial inner surface of the control lumen to be formed of a material different from that of the main body of the shaft member.  Levine III teaches that the control lumen has a radial inner surface having a coating that provides a lubricious surface to allow the steering wire to easily move within the lumen (col. 8, lines 37-40).  This material is different than the body of the shaft.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a different material on the inner surface of the wire lumen as taught by Levine III so that the wire can easily move within the lumen.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783